Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner' s statement of reasons for allowance: 
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first device including a plurality of first semiconductor strips and a first gate structure engaging a channel region of each of the plurality of first semiconductor strips, the first semiconductor strips extending longitudinally in a first direction, the first gate structure extending longitudinally in the second direction, the second device including a single semiconductor strip and a second gate structure engaging a channel region of the single semiconductor strip, the single semiconductor strip extending longitudinally in the first direction, and the second gate structure extending longitudinally in the second direction. Claims 2-9 are included likewise as they depend from independent claim 1.
With respect to claim 10, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second standard cell including a second FinFET device having a single fin structure extending lengthwise in the first direction; the second row of standard cells including: a third standard cell including a third FinFET device having a Claims 11-16 are included likewise as they depend from independent claim 10.
With respect to claim 21, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first device including a plurality of first semiconductor strips vertically extending from the semiconductor substrate and extending longitudinally in a first direction, and a first gate stack disposed on the plurality of first semiconductor strips, the second device including a single semiconductor strip vertically extending from the semiconductor substrate and extending longitudinally in the first direction, and a second gate stack disposed on the single semiconductor strip, wherein a projection of each longitudinal edge  of the single semiconductor strip along the first direction lies in a space separating the adjacent ones of the plurality of first semiconductor strips, each of the first and second gate stacks extending longitudinally in the second direction. Claims 22-24 are included likewise as they depend from independent claim 21.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MALIHEH MALEK/Primary Examiner, Art Unit 2813